COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 H.D. VEST, INC. AND STEPHANIE                                   No. 08-10-00350-CV
 CHARITONENKO,                                   §
                                                                   Appeal from the
                   Appellants,                   §
                                                                 346th District Court
 v.                                              §
                                                               of El Paso County, Texas
 TEDDY D. WALKER AND LAURA L.                    §
 JONES,                                                            (TC# 2009-4710)
                                                 §
                   Appellees.
                                  MEMORANDUM OPINION

       Pending before the Court is Appellants’ unopposed motion for voluntary dismissal of this

appeal. See TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellants. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.